tcmemo_2013_32 united_states tax_court george schussel transferee petitioner v commissioner of internal revenue respondent docket no filed date francis j dimento for petitioner carina j campobasso for respondent memorandum findings_of_fact and opinion cohen judge respondent determined that petitioner is liable as a transferee to the extent of dollar_figure dollar_figure and dollar_figure for and respectively for the federal_income_tax liabilities and fraud penalties assessed against driftwood massachusetts business_trust formerly known as digital consulting inc dci or corporation the issues for decision are whether he is so liable and if so to what extent whether certain funds transferred to him were payment for his intellectual_property and not income of dci and whether he is entitled to credits for retransfers to dci a statute_of_limitations defense previously asserted by petitioner has been deemed abandoned because of his failure to address it in his brief all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in florida when he filed the petition our findings_of_fact include only a summary of those material to the transferee_liability issues in this case additional details appear in the opinion of the court_of_appeals that affirmed petitioner’s conviction for tax_evasion and conspiracy to defraud the united_states see 291_fedappx_336 1st cir those details however need not be repeated here our findings simply explain respondent’s determination and dci’s activities as background for petitioner’s attempt to recharacterize the transfers from dci to the dcil bermuda account as payments for petitioner’s intellectual_property the facts found are also those relevant to petitioner’s claims that he retransferred funds to dci and is entitled to credit for those retransfers against his liability petitioner incorporated dci in as a massachusetts for profit corporation ronald gomes joined dci in during and petitioner owned of dci and gomes owned diane reed was hired as dci’s accountant in and later was promoted to be dci’s controller dci conducted trade shows and educational seminars for software companies and other corporations dci earned revenue from three sources attendee sales which were fees paid_by individuals to attend conferences and events put on by dci exhibit sales also called vendor sales which were fees paid_by companies to exhibit their products and services at dci-sponsored conferences and user group accounts which were accounts set up for deposits of fees made by attendees of events and conferences run by dci for other companies such as sybase microsoft or ibm sponsoring companies for each user group event there was a separate contract between dci and the sponsoring company each contract provided that profit would be split between the sponsoring company and dci and did not provide for profits to be distributed to petitioner dci staff coordinated the events prepared brochures made hotel and travel arrangements and kept track of the participants sometimes petitioner contacted speakers but other speakers were contacted by dci staff the revenue from the events was deposited in accounts referred to as user group accounts which used dci’s andover massachusetts address and dci’s federal tax identification_number dci paid the expenses of the events from either the user group accounts or from dci’s general account petitioner is married to sandra schussel he is the father of stacey griffin and another daughter and the father-in-law of michael griffin in date petitioner his wife and stacey griffin established an account at fidelity investments in the name of digital consulting international petitioner also maintained other accounts with fidelity investments the various accounts will be referred to in this opinion as the fidelity accounts without differentiating the specific name on each account because petitioner used the funds in all of the accounts as his personal funds in date petitioner his wife and stacy griffin incorporated digital consulting international limited dcil in bermuda the same month they established an account at the bank of bermuda in the name of dcil dcil was a shell company that never conducted any business and never filed any federal_income_tax returns starting in petitioner caused the following amounts to be transferred to the dcil bermuda bank account year total dollar_figure big_number big_number big_number big_number big_number big_number big_number most of the funds were thereafter transferred to petitioner’s fidelity accounts and used by petitioner as his own the funds so transferred in included dollar_figure of dollar_figure reported as salary on petitioner’s form_1040 u s individual_income_tax_return for otherwise the funds transferred to bermuda were not reported on dci’s income_tax returns or on petitioner’s individual income_tax returns the amounts transferred from dci to the bermuda dcil account included checks from user group accounts made out to dci or dcil or checks from third parties made out to dci the amounts so transferred were determined to be the amounts not needed for dci’s expenses they were not based on the value of any services or intellectual_property provided by petitioner in petitioner was interested in selling dci in order to do so he wanted dci’s income to reflect the amounts that had previously been transferred to the bermuda account and had not been recorded on dci’s books or reported on its federal_income_tax returns as a result petitioner discontinued the practice of transferring dci receipts to the dcil bermuda account from through dci was a c_corporation and filed forms u s_corporation income_tax return the transfer of dci receipts to bermuda was not discovered during audits of dci’s returns for through and however in early date while auditing dci’s return for a revenue_agent began questioning checks payable to dci deposited in dcil’s account petitioner prepared a bogus contract between dci and dcil allegedly for a term of two years beginning date to be presented to the revenue_agent by the lawyer he had hired to represent dci in the audit petitioner picked the dates of the contract to coincide with termination of the practice of sending money to bermuda which was supposed to stop on date while he was preparing the contract he looked out the window of his home and observed his gardener mowing the lawn petitioner signed the name of his gardener as the managing director executing the contract on behalf of dcil petitioner gomes reed and michael griffin devised a scheme referred to as project phoenix to conceal dci’s true income from the internal_revenue_service irs this scheme involved discarding copies of checks and deleting information from dci’s computer database however the revised computer records were not provided to the irs on date petitioner gomes and reed were indicted on tax_evasion charges gomes and reed pleaded guilty petitioner was tried and on date he was convicted of two counts of tax_evasion under sec_7201 with respect to his individual return and dci’s corporate return he was also found guilty of conspiracy to defraud the united_states he was sentenced to five years in prison and completed his sentence in date beginning with tax_year dci elected s_corporation status in petitioner converted dci to a massachusetts business_trust in the trust’s name was changed to driftwood massachusetts business_trust driftwood driftwood filed federal_income_tax returns as an s_corporation from through dci ceased operations in and became insolvent as a result of the criminal investigation of petitioner the last gross_receipts reported by dci or driftwood were dollar_figure for the dci and driftwood returns reported loans from petitioner totaling dollar_figure from through and deducted legal and consulting expenses that related to defense of the criminal proceedings against petitioner the amounts deducted from through totaled dollar_figure payments to petitioner’s two daughters for their assistance in case preparation processing payments to the government and subsequent state investigations of petitioner’s state tax_liability were deducted on the corporation’s tax returns as consulting expenses with the resulting losses claimed by petitioner as the owner of the s_corporation payments to a clemency attorney after petitioner’s conviction were also claimed as corporate legal fees for on date respondent issued a notice_of_deficiency for dci’s and tax years dci did not contest the notice and on date the following amounts were assessed against dci tax_fraud penalty total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure because of dci’s insolvency efforts to collect the assessed liabilities from its assets would be futile in the notice of transferee_liability respondent determined that the value of property transferred to petitioner was as follows value of property dollar_figure dollar_figure dollar_figure transferred to you the above named transferee is liable for the lesser_of the value of the property transferred plus interest as provided by law or the balance of the liability plus accrued interest accordingly the transferee’s liability for the and assessed liability of the transferor is limited to the above stated_value of property transferred to him for the three years the value was determined to be the amounts transferred from the bermuda dcil account back to petitioner’s fidelity accounts opinion sec_6901 provides that the liability at law or in equity of a transferee of property shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred sec_6901 does not independently impose tax_liability upon a transferee but provides a procedure through which the irs may collect unpaid taxes owed by the transferor of the assets from a transferee if an independent basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 100_tc_180 thus state law determines the elements of liability and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir aff’g 35_tc_1148 the irs bears the burden of proving that the transferee is liable as a transferee of property of a taxpayer but does not have the burden of proving that the taxpayer was liable for the tax sec_6902 rule d the existence and extent of transferee_liability are determined according to the law of the state where the transfer occurred--in this case massachusetts before date the applicable law was the massachusetts uniform fraudulent conveyance law mufcl mass gen laws ch 109a repealed on date massachusetts enacted the uniform fraudulent transfer act mufta striking out the mufcl in its entirety uniform fraudulent transfer act mass acts mufta was made effective date id although the transfers in issue from dci to dcil occurred before the effective date of mufta some of the transfers from dcil to the fidelity account occurred after the effective date under either law transferee_liability may result from actual fraud the mufcl provided for liability where either actual fraud or constructive fraud is present mass gen laws ch 109a sec_4 - repealed specifically with respect to actual fraud mufcl sec provided that a debtor’s conveyance made with actual intent to hinder delay or defraud either present or future creditors is fraudulent as to both present and future creditors under mufta transferee_liability arises where there is either actual or constructive fraud mass ann laws ch 109a sec_4 - lexisnexis with respect to actual fraud mufta sec_5 provides that a transfer made by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made if the debtor made the transfer with actual intent to hinder delay or defraud any creditor of the debtor petitioner does not give us any reason to doubt that the transfers from dci to dcil to avoid tax on dci’s income and to enable transfers of unreported income to petitioner’s fidelity accounts were fraudulent as to respondent as a creditor the evidence of fraud is compelling the evidence shows transfers of funds to avoid payment of federal_income_tax concealment of income fabrication of records false representations to irs personnel and other indicia of actual fraud thus we need not discuss principles of constructive fraud petitioner does not argue that respondent’s proof is lacking as to any element of transferee_liability under massachusetts law and we conclude that respondent’s burden_of_proof as to liability has been satisfied petitioner asserts that his liability is limited to dollar_figure plus interest as provided by law which is the amount respondent determined to be dividend income in a separate audit in relation to petitioner’s individual income_tax liabilities for the years in issue alternatively petitioner agrees that his maximum liability is dollar_figure as determined in the notice of transferee_liability but disagrees with his interest liability the dividends determination of petitioner’s individual tax_liability in a separate proceeding is not material here the stipulated evidence in this case establishes the larger amounts transferred to petitioner’s fidelity accounts during the three years in issue the real difference between the parties however relates to the interest for which petitioner is liable as a transferee petitioner argues that he is liable for interest under massachusetts law only from the time of the notice of liability he cites only massachusetts law relating to prejudgment_interest in tort cases respondent argues that under applicable federal_law petitioner is liable for the interest accruing on dci’s liabilities because fraudulently transferred assets were in his hands before dci’s liabilities for each year accrued on date and moreover the value of the fraudulently transferred assets petitioner received each year exceeded the tax and penalty owed by dci for and as of march of the following year thus according to respondent sec_6901 applies and interest on dci’s deficiencies runs from the date the tax was due until paid and sec_6601 provides the same period for interest on the fraud penalties due from dci see 37_tc_945 35_tc_393 butler v commissioner tcmemo_2002_314 respondent concedes in his reply brief that the notice of liability would have been clearer if it had omitted in the statement of dci’s assessed liabilities the amount of interest that respondent assessed as a routine matter at the same time he assessed the tax and penalties however the inclusion of this extraneous information does not invalidate the notice or prohibit respondent from taking the position fully supported by the law and not dependent on any new facts causing surprise to petitioner that interest runs on the deficiencies from the due dates of dci’s returns because the amounts transferred to petitioner even under petitioner’s own reckoning exceed the amount of assessed tax and penalties in other words respondent is not claiming that petitioner is liable for all of the interest that has accrued on dci’s assessed deficiencies and penalties the interest for which petitioner is liable is separate and is accruing on the transferee liability determined in the notice that interest is the amount due under federal_law and accrues from the time dci’s payments were due see lowy v commissioner t c pincite petitioner attempts to distinguish lowy and butler by arguing that the values of the transferred assets in those cases exceeded the transferors’ liabilities but that is the same situation as exists here when the interest assessed against dci is disregarded we agree with respondent’s arguments that interest on the deficiencies and penalties runs against petitioner as of the time that dci’s returns were due nature of the diverted receipts petitioner next argues that the funds transferred to him from user accounts were payments for his intellectual_property and not income of dci respondent argues that this explanation is not credible because petitioner was not paid for his intellectual_property after when according to petitioner the only change in dci’s operation was that the income was retained by dci during the earlier years dci received only reimbursement for expenses of the events involved in the user accounts although dci employees performed organizational promotional operational and accounting services in relation to those events petitioner was paid a substantial salary from dci including dollar_figure in the argument that all profit from the user group events was additional compensation to petitioner is not reasonable or credible petitioner asserts that forming dci as a c_corporation was a mistake because tax at the corporate level could have been avoided if s_corporation status had been elected earlier he testified w e’d gotten into this whole mess any way because it was like well why should i be paying double taxes we didn’t want to pay double taxes why should you have basically a family business and you are paying double taxes if his present contention is correct there would have been no double_taxation issue because the profits earned on dci’s operations would have been deducted as compensation to him petitioner argues in his brief that reed confirmed that the diverted funds were payments for petitioner’s intellectual_property reed’s testimony to that effect was only in response to leading questions from petitioner’s counsel she also testified that from her standpoint petitioner and dci were the same she followed his instructions about transferring funds to bermuda and knew that the funds were not being reported on dci’s tax returns the scheme by which dci gross_receipts were diverted to bermuda was terminated so that prospective purchasers of dci’s business could be shown dci’s true earnings all of these explanations and all contemporaneous evidence concerning dci’s operations are inconsistent with the current claim that the funds were not dci’s income in several other respects we believe that petitioner’s testimony is improbable and unreliable he claims for example that he had no clue that his attorney was going to give the bogus contract between dci and dcil to the irs he claims naivete about the tax reporting of dci and the audit of dci asserting that reed and the accountants were responsible for it but this scenario is unconvincing in view of his intelligence and education his concern with double_taxation and the deliberate and omitted evasion of personal income_tax on millions of dollars of income if the transfers from dci’s user accounts were for bona_fide corporate expenses they would have been deductible to the corporation and there would not have been a concern about double_taxation or about concealing dci’s unreported income because the amounts transferred were taxable to petitioner in either event and he has been punished for failing to report the income on his personal tax returns he sees no downside in attempting to rewrite history the claim that petitioner was receiving payments for his intellectual_property is improbable and belated and we do not accept it nature of loans to dci or driftwood finally petitioner claims that his liabilities should be reduced by the amounts of certain transfers back to dci accounts from through that were originally recorded as loans to dci he asserts that the amounts used to pay attorney’s fees and consulting expenses were properly regarded as expenses of the corporation because defending the prosecution defended the business of dci he testified that after dci assets were sold he loaned personal funds to the corporation to pay his legal bills because he was advised by his criminal defense attorney his counsel of record in this case that the legal bills were properly chargeable to and deducted by the s_corporation as legal expenses petitioner has not however presented any invoices or other evidence of a proper apportionment of fees for his personal defense defense of the count for evasion of corporate taxes or work on determining civil tax_liabilities he has cited neither evidence that the corporation was responsible for the legal and consulting fees nor authority for the claimed credits to the extent that there is testimony about the services performed that testimony indicates that they were for petitioner personally the corporation was out of business when the loans were made and had nothing to gain or lose by defending or not defending the charges the corporation did not contest the civil tax_liabilities in response to the notice of deficiency that was the basis of the tax assessed for and the amounts loaned to the corporation were never available to pay its tax_liabilities we need not decide whether any of the claimed expenses would be properly apportioned between petitioner and the corporation or between deductible or nondeductible because we decide only whether loans by petitioner to the corporation should reduce the transferee liabilities in issue it appears that recording loans to a defunct entity paying expenses and deducting them on an s_corporation return and passing through the resulting losses to petitioner’s personal income_tax returns was simply a way to create the appearance that personal expenses were business_expenses in any event the amounts that petitioner transferred to dci accounts were recorded as loans not as repayment of income diverted from it in and and he is not entitled to disregard the contemporaneous characterization see 726_f2d_876 n 1st cir citing 319_us_436 in sum he contends that his liability as a transferee for corporate income taxes that he caused to be evaded should be reduced by the costs of defending himself from the consequences of his fraud we are not persuaded that law or reason justifies that result we have considered the other arguments of petitioner they are contrary to the evidence legally erroneous or irrelevant they do not affect our conclusions to reflect the foregoing decision will be entered for respondent
